                   Case 18-10189-KG                    Doc 1084            Filed 12/17/18              Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                                            Chapter 11

PATRIOT NATIONAL, INC., et al. 1,                                                 Case No. 18-10189 (KG)

                              Reorganized Debtors.                                (Jointly Administered)

                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON DECEMBER 19, 2018 AT 1:00 P.M. (ET)

MATTERS GOING FORWARD:

1. Motion of John R. Del Pizzo, Ernest N. Csiszar, Glen Hibler, Sean M. Bidic and Terry L.
Coleman for Immediate Payment of an Administrative Claim Pursuant to Section 503(b)(1) of
the Bankruptcy Code [filed September 28, 2018, Docket No. 1036]

                    Objection Deadline: October 19, 2018 at 4:00 p.m. (ET).

                    Objection(s)/Response(s) Received:

                                                      (a) Objection of Peter Kravitz, as Plan Administrator and
                                                          Trustee for the PNI Litigation Trust, and Carrier &
                                                          Technology Solutions, LLC, to Motion of John R. Del
                                                          Pizzo, Ernest N. Csiszar, Glen Hibler, Sean M. Bidic
                                                          and Terry Coleman for Immediate Payment of an
                                                          Administrative Expense Claim Pursuant to Section
                                                          503(b)(1) of the Bankruptcy Code [filed October 18,
                                                          2018, Docket No. 1054]

                    Replies Received:

                                                      (b) Reply in Further Support of Motion of John R. Del
                                                          Pizzo, Ernest N. Csiszar, Glen Hibler, Sean M. Bidic
                                                          and Terry Coleman for Immediate Payment of an
                                                          Administrative Expense Claim Pursuant to Section



1   The reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Debtors’ federal tax identification number, are:
    Patriot National, Inc. (1376), Patriot Services, LLC (1695); TriGen Insurance Solutions, Inc. (2501); Patriot Captive Management, LLC
    (2341); Patriot Underwriters, Inc. (0045); TriGen Hospitality Group, Inc. (6557); Patriot Risk Consultants, LLC (0844); Patriot Audit
    Services, LLC (5793); Patriot Claim Services, Inc. (9147); Patriot Risk Services, Inc. (7189); Corporate Claims Management, Inc. (6760);
    CWIBenefits, Inc. (0204); Forza Lien, LLC (7153); Contego Investigative Services, Inc. (0330); Contego Services Group, LLC (0012);
    Patriot Care Management, LLC (2808); Radar Post-Closing Holding Company, Inc. (2049); Patriot Technology Solutions, LLC (6855); and
    Decision UR, LLC (1826). The reorganized Debtors’ headquarters are located at 401 East Las Olas Boulevard, Suite 1650, Fort
    Lauderdale, Florida 33301.
            Case 18-10189-KG        Doc 1084       Filed 12/17/18    Page 2 of 2




                                       503(b)(1) of the Bankruptcy Code [filed October 29,
                                       2018, Docket No. 1058]

            Related Documents:

                                   (c) Certification of Counsel [filed on November 28, 2018,
                                       Docket No. 1079]

                                   (d) Order [filed on November 28, 2018, Docket No. 1080]

            Status: This matter is going forward as an evidentiary hearing.

Dated: December 17, 2018                   MORRIS JAMES LLP


                                           /s/ Carl N. Kunz, III
                                           Carl N. Kunz, III, Esq. (DE Bar No. 3201)
                                           Brenna A. Dolphin, Esq. (DE Bar No. 5604)
                                           500 Delaware Avenue, Suite 1500
                                           P.O. Box 2306
                                           Wilmington, DE 19801
                                           Telephone: (302) 888-6800
                                           Facsimile: (302) 571-1750
                                           E-mail: ckunz@morrisjames.com
                                           E-mail: bdolphin@morrisjames.com

                                           -and-

                                           David M. Posner, Esq.
                                           Gianfranco Finizio, Esq.
                                           Kilpatrick Townsend & Stockton LLP
                                           The Grace Building
                                           1114 Avenue of the Americas
                                           New York, New York 10036-7703
                                           Telephone: (212) 775-8700
                                           Facsimile: (212) 775-8800
                                           E-mail: dposner@kilpatricktownsend.com
                                           E-mail: gfinizio@kilpatricktownsend.com

                                           Counsel to Peter Kravitz, as Litigation Trustee for
                                           the PNI Litigation Trust
